Citation Nr: 0516592	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  03-23 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation greater than 50 
percent for post-traumatic stress disorder (PTSD) prior to 
December 30, 1991, and from March 1, 1992 to September 24, 
1992.

2.  Entitlement to an evaluation greater than 70 percent from 
April 1, 1993 to November 7, 1994.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to November 
1969.  The veteran's service personnel records reflect that 
he was awarded the Purple Heart medal and the Combat Action 
Ribbon.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 1992 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

A review of the claims file reflects that the veteran had a 
claim pending for an increased evaluation for his service-
connected PTSD, from the date of grant of service connection 
and the assignment of a 50 percent disability evaluation, 
effective December 14, 1991.  The Board finds that a review 
of the facts in this case would be helpful in understanding 
these complexities.

Factual Background

In October 1988, the veteran filed his original claim for 
entitlement to service connection for PTSD.  In June 1989, 
the RO denied the veteran's claim on the grounds that he did 
not manifest a diagnosis of PTSD.  The decision was based on 
a report of VA examination conducted in June 1989.  The 
examination was conducted absent review of the veteran's 
claims file.  The examiner diagnosed alcohol abuse, 
continuous, and found that the veteran did not meet the 
criteria for a diagnosis of PTSD based on the history given 
the examiner by the veteran-without the benefit of reference 
to service medical or personnel records, VA treatment 
records, or results of clinical testing.  

The veteran again filed a claim seeking entitlement to 
service connection for PTSD in December 1991, at which time 
he submitted reports of private medical hospitalization 
showing an intake diagnosis of PTSD.  During his 
hospitalization, the diagnosis was ultimately changed to 
obsessive-compulsive disorder and panic disorder.  A private 
report of psychological evaluation reflects a diagnosis of 
severe anxiety and panic tendencies, with paranoid overlays 
related to PTSD and possible paranoid schizophrenic disorder 
as a sub-clinical diagnoses, exacerbated when the veteran 
abused alcohol.  VA hospital records were then associated 
with the claims file that showed hospitalization for PTSD 
from December 14 through 17, 1991, and from December 30, 1991 
to February 5, 1992.

The RO scheduled the veteran for further VA examination in 
February 1992, but the veteran failed to report.  
Accordingly, the RO denied the veteran's claim in a March 
1992 rating decision.  The RO based its decision on the lack 
of a diagnosis of PTSD.  

Subsequently, the veteran reported for VA examination in 
April 1992, and additional VA hospital records and VA 
outpatient treatment records were received.  These records 
show that the veteran was again hospitalized in March 1992 
for PTSD, and that he had been receiving mental health care 
as an outpatient since February 1991, including participation 
in the Trauma Recovery Group and prescribed medications, for 
symptoms described as war stress and recollections related to 
his Vietnam experiences as early as April 1991.  In addition, 
the April 1992 VA examination report evidenced a diagnosed of 
PTSD.  The examiner, Robert B. Lundy, M.D., who was the same 
examiner who examined the veteran in June 1989, noted, 
"Examination of this man's C-file reveals ample evidence of 
PTSD dating from 7/89."

The RO accordingly reopened the previously denied claim and 
granted service connection for PTSD.  In its decision, the RO 
referenced the July 1989 private hospital records VA hospital 
records dated from December 1991 through March 1992, and VA 
outpatient treatment records dated from April 1991 through 
January 1992 in addition to the April 1992 VA examination 
report.  In granting service connection for PTSD, the RO 
observed the following:  

Reports from [] Hospital show veteran 
admitted on 7-18-89 after having a panic 
attack.  He was treated with Prozac.  
Discharge diagnoses were obsessive 
compulsive disorder and panic disorder.  
He was admitted to the VAMC on 12-14-91 
with hydrocodone overdoes, accidental 
overdose of Prozac, history of 
psychiatric disorders to include alcohol 
abuse and PTSD.  He was readmitted on 12-
30-01 with c/o shaking.  He was lethargic 
and confused and c/o numbness in both LE.  
He also c/o nightmares.  Dx. were PTSD 
and alcohol abuse.  Reports from [the 
physician] regarding trauma recovery 
program.  VAOPT reports show treatment 
for anxiety, history of alcohol 
dependence, and adjustment disorder with 
depressed mood.  He was also diagnosed 
with depression.  He was readmitted on 3-
6-92 with CC of "my nervousness has 
gotten worse."  On mental status exam, 
he was alert and cooperative.  Speech was 
coherent, alert and well oriented.  Mood 
was anxious and affect was appropriate to 
mood.  He denied suicidal or homicidal 
ideations and any audiotory (sic) or 
visual hallucinations.  DD 214 shows 
veteran received CAR and Purple Heart 
medal.  Veteran reports 3-4 nightmares 
about VN [per] week, the last occurring 
last night.  He has two years of college.  
He was last employed 12/91 at [] 
Warehouse, a job he had held for eleven 
years and left because of "nerves."  He 
lives with his family and spends his days 
just doing nothing just laying around and 
feeding animals.  He thinks of VN daily.  
If a car backfires, he jumps.  He has 
stopped watching war movies because they 
cause him to become agitated.  He c/o 
poor concentration.  In crowds of people 
he looks over his shoulder often.  He 
does not like Orientals.  Helicopters 
make him nervous.  He describes search 
and destroy missions in VN.  He described 
various inservice stressors.  On mental 
status exam, veteran is well groomed and 
occasionally fidgeted and exhibited a 
fine resting tremor of UE during 
interview.  Eye contact was poor.  No 
FOI, LOA or speech impairment.  Mood was 
anxious and depressed.  Affect consistent 
with mood.  He denied hallucinations, 
delusions, intentions to harm himself or 
others.  He was precisely oriented.  
Examiner indicates that he had reviewed 
the veteran's records and that he did not 
satisfy the criteria for PTSD in 6/89 but 
that he currently satisfies the criteria.

The RO evaluated the disability as 50 percent disabling from 
December 14, 1991, granted a 100 percent evaluation under 
38 C.F.R. § 4.29 from December 30, 1991 to February 29, 1992, 
and resumed the 50 percent evaluation effective March 1, 
1992.

In October 1992, the RO received notice that the veteran was 
again hospitalized for his PTSD and granted a 100 percent 
evaluation under 38 C.F.R. § 4.29 effective September 25, 
1992.

In November 1992, the veteran filed a claim for increase in 
his service connected PTSD, referencing his hospitalization.  
VA hospital records reflect the veteran was hospitalized from 
October 30, 1992 through March 4, 1993, and that he was 
referred to a VA Domiciliary.  In April 1993, the RO granted 
a 100 percent disability evaluation under 38 C.F.R. § 4.29 
from September 25, 1992 to March 31, 1993, but resumed the 50 
percent evaluation effective April 1, 1993.

In May 1993, the veteran submitted a notice of disagreement, 
referencing the April 1993 rating decision.  The RO issued a 
statement of the case in June 1993, and the veteran perfected 
his appeal with the timely submission of a VA Form 9, 
"Appeal to Board of Veterans Appeals," in the same month.  
He indicated that he wished to appear and testify before both 
a hearing officer appearing at the local RO and a Veterans 
Law Judge (then member of the Board).  

In an August 1993 rating decision, the RO granted a 100 
percent evaluation under 38 C.F.R. § 4.29 effective September 
25, 1992 through March 31, 1993, and then granted a 70 
percent evaluation effective April 1, 1993.

In October 1993, the veteran testified before a hearing 
officer sitting at the RO, at which time he submitted a copy 
of a letter indicating that he had been awarded disability 
benefits from Social Security Administration (SSA), effective 
in June 1992.  The letter indicated that the veteran's period 
of disability had been determined to have begun in December 
1991.  The veteran's representative further pointed out that 
VA hospital summaries dated in September to October 1992 and 
from October 1992 to March 1993 had found the veteran to be 
unemployable.  A transcript of the October 1993 hearing is of 
record; however the veteran was never afforded an opportunity 
to testify before the Board.

In a February 1995 rating decision, the RO again granted a 
100 percent evaluation under 38 C.F.R. § 4.29 effective 
November 8, 1994 through December 31, 1994, resuming the 70 
percent evaluation effective January 1, 1995.

In August 1995, the veteran submitted a claim for total 
disability rating for compensation purposes based on 
individual unemployability due to service connected 
disabilities (TDIU).  He noted that he had last worked in 
December 1991.  The veteran's former employer submitted a 
"Request for Employment Information in Connection with Claim 
for Disability Benefits," dated in September 1995.  The 
employer indicated the veteran had been placed on long term 
disability due to post traumatic stress syndrome, and that he 
had last worked in December 1991.  Moreover, the employer 
noted that in the veteran's last year of employment, he had 
missed four months due to his disability.

In October 1995, the RO granted a 100 percent evaluation 
effective November 8, 1994.  In its decision, the RO 
determined the issue of entitlement to TDIU was then found 
moot by the grant of the 100 percent evaluation.

In April 2000, the RO issued a rating decision determining 
that the veteran was incompetent for purposes of managing his 
VA payments.  His spouse was appointed as the payee.

In August 2001, the veteran died.

Upon further review of the evidentiary record, the Board 
first notes that the general circumstances surrounding the 
veteran's claims-including service connection for PTSD, 
increased evaluation, and TDIU-were marked multiple periods 
of hospitalization, mental instability, and uncertainty 
caused about the unresolved nature of the veteran's claims.

The veteran's claim to reopen his previously denied claim for 
service connection, submitted in December 1991, appears to 
have been prompted by the veteran's hospitalization beginning 
December 20, 1991.  However, this was actually his second 
period of hospitalization in the same month-the first being 
from December 14-17, 1991.  The second period lasted into 
February 1992, and marks a pattern of short hospitalizations 
and intensive treatment followed by longer periods of 
hospitalization that the record shows continued from 1988 
through at least 1995.

The RO initially denied the veteran's claim to reopen in a 
March 1992 rating decision, predicated on his failure to 
report for VA examination scheduled in February 1992 which, 
in retrospect, was likely due to the fact he had just been 
released from hospital and was again pre-hospitalization (he 
was released February 5, 1992 and was re-hospitalized on 
March 6 through 13, 1992).  However, upon receipt of the 
report of VA examination dated in April 1992, in addition to 
additional VA outpatient and hospital records, the RO 
reopened the claim on its own initiative in May 1992 and 
granted service connection.

Similarly, the RO interpreted additional reports of 
hospitalizations as claims both for increased evaluations and 
for benefits under 38 C.F.R. § 4.29.  In October 1992 the 
veteran was again hospitalized.  The RO had already issued a 
rating decision in the same month granting a 100 percent 
evaluation under 38 C.F.R. § 4.29 without assigning a 
termination date for the benefit, noting that further 
analysis was necessary after receipt of the hospital summary.  
The veteran filed a claim for increase in November 1992.  In 
April 1993, the RO issued a rating decision terminating 
38 C.F.R. § 4.29 benefits and resuming the 50 percent 
evaluation effective April 1, 1993.  The veteran's May 1993 
notice of disagreement indicates that he feels his disability 
was then and had been 100 percent disabling.  

While the veteran references the April 1993 rating decision 
in his May 1993 notice of disagreement, the Board finds, 
rather, that the veteran's appeal for increased evaluation 
for his service-connected PTSD is, in fact, an appeal from 
the original grant of service connection.

First, the veteran sustained such frequent periods of 
hospitalization during this time-both long and short-term-
that it is not at all certain that the disability itself ever 
attained a level of stability such as would have factually 
supported a final disability evaluation such as was 
determined in the May 1992 rating decision.  Second, the 
hospitalizations were in VA facilities which kept the RO 
advised of the veteran's constantly changing psychiatric 
condition.  The RO, on its own, reviewed the disability 
evaluations assigned the veteran's PTSD.  These records, of 
which the RO has constructive possession, can in and of 
themselves, represent inferred claims for increased 
disability evaluations.  See 38 C.F.R. § 3.157 (2004).  
Third, as above noted, the veteran's own frame of mind was 
one of mental instability and corresponding treatment with 
prescribed medications, neither of which would have been 
conducive to a clear apprehension of the linear process of 
this appeal.

Therefore, in construing the evidence in the manner most 
favorable to the veteran, the Board finds that the veteran's 
May 1993 notice of disagreement is effective as a notice of 
disagreement to the May 1992 rating decision, to which it is 
also timely, and in which the RO originally granted service 
connection for PTSD and assigned a 50 percent evaluation.

The Board finds that it is necessary to detail with certainty 
the periods of time under appeal for the claim for a higher 
initial evaluation for the service-connected PTSD that is the 
subject of the current claim that unfortunately must be 
dismissed.

In summary, the facts in this case present the following 
periods of time over the course of the veteran's claim, with 
corresponding evaluations:

1.	prior to December 30, 1991, 50 percent
2.	December 30, 1991 to February 29, 1992, 100 percent 
(38 C.F.R. § 4.29)
3.	March 1, 1992 to September 24, 1992, 50 percent
4.	September 25, 1992 to March 31, 1993, 100 percent 
(38 C.F.R. § 4.29)
5.	April 1, 1993 to November 7, 1994, 70 percent
6.	November 8, 1994 to veteran's death, 100 percent. 

Therefore, the periods of time under appeal are as follows:

?	prior to December 30, 1991, when the disability 
was evaluated as 50 percent disabling
?	from March 1, 1992 to September 24, 1992, when 
the disability was evaluated as 50 percent 
disabling
?	from April 1, 1993 to November 7, 1994, when the 
disability was evaluated as 70 percent 
disabling.

Although the RO ultimately granted a 70 percent, then a 100 
percent evaluation, those periods of time where the 100 
percent evaluation, or the full grant of all benefits 
possible, was not afforded are still at issue.  The veteran 
did not withdraw his claim, hence the issues concerning 
entitlement to an increased evaluations for his PTSD are 
still pending during these relevant time periods.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

Moreover, as the Board has found that the veteran's claim has 
been on appeal since the grant of initial service connection, 
the Board notes that "staged ratings" or separate ratings 
for separate periods of time may be assigned based.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

With regret, the Board observes that the veteran died during 
the pendency of this claim.  The veteran's widow has 
perfected appeals for entitlement to service connection for 
the cause of the veteran's death and for entitlement to 
benefits under 38 U.S.C.A. § 1318.  In addition, the Board 
finds that she has timely claimed entitlement to accrued 
benefits based on the veteran's appeal for an initial 
evaluation greater than 50 percent for PTSD prior to December 
30, 1991, and from March 1, 1992 to September 24, 1992; and 
for an evaluation greater than 70 percent from April 1, 1993 
to November 7, 1994, which was pending at the time of his 
death.  These issues will be the subject of a separate 
decision.


FINDINGS OF FACT

1.  In a May 1992 rating decision, the RO granted entitlement 
to service connection for PTSD and evaluated the disability 
as 50 percent disabling from December 14, 1991 to December 
29, 1991, as 100 percent disabling from December 30, 1991 to 
February 29, 1992, and 50 percent disabling from March 1, 
1992.  Notice of this decision was given by letter dated June 
1, 1992.

2.  The veteran submitted timely notice of disagreement as to 
the disability evaluation assigned his service-connected PTSD 
in May 1993, and perfected his appeal as to this claim with 
the timely submission of VA Form 9, "Appeal to Board of 
Veterans' Appeals" in June 1993.

3.  The veteran died in August 2001. 


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2002).


ORDER

The appeal is dismissed.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


